  Case: 1:17-md-02804-DAP Doc #: 2671 Filed: 09/25/19 1 of 4. PageID #: 417242



                                             No. 19-3835
                                                                                           FILED
                             UNITED STATES COURT OF APPEALS                          Sep 20, 2019
                                                                                DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT


In re: NATIONAL PRESCRIPTION OPIATE                        )
LITIGATION                                                 )
_________________________________________                  )
                                                           )                  ORDER
In re: TEVA PHARMACEUTICAL INDUSTRIES                      )
LTD.,                                                      )
                                                           )
        Petitioner.                                        )




        Before: CLAY, DONALD, and LARSEN, Circuit Judges.



        Teva Pharmaceutical Industries Ltd. (“Teva”) petitions for a writ of mandamus, asking us

to compel the district court to vacate its order deferring adjudication of its motion to dismiss for

lack of personal jurisdiction and order the district court to grant the motion. For the reasons that

follow, Teva’s petition is denied.

        “[M]andamus relief is an extraordinary remedy, only infrequently utilized by this court.”

John B. v. Goetz, 531 F.3d 448, 457 (6th Cir. 2008) (quoting In re Perrigo Co., 128 F.3d 430, 435

(6th Cir. 1997)). In determining whether mandamus relief is appropriate, we balance five factors:

(1) whether the petitioner “has no other adequate means, such as direct appeal, to attain the relief

desired”; (2) whether “the petitioner will be damaged or prejudiced in a way not correctable on

appeal”; (3) whether the district court’s action “is clearly erroneous as a matter of law”; (4) whether

the district court’s action “is an oft-repeated error, or manifests a persistent disregard of the federal
  Case: 1:17-md-02804-DAP Doc #: 2671 Filed: 09/25/19 2 of 4. PageID #: 417243
                                            No. 19-3835
                                                -2-

rules”; and (5) whether the district court’s action “raises new and important problems, or issues of

law of first impression.” Id. at 457.

       Teva argues it does not have an adequate alternative remedy and it will be unduly

prejudiced if it proceeds to trial given the significant cost it will expend to defend itself, the

business disruption and reputational harm it will suffer, and its inability to defend itself absent

additional discovery to counter Plaintiffs’ jurisdictional theories. But Teva may challenge the

denial of its motion to dismiss on direct appeal. See Lauro Lines s.r.l. v. Chasser, 490 U.S. 495,

498–501 (1989) (noting that jurisdictional issues are not subject to the collateral order doctrine

and can be addressed after trial on direct appeal). That the issue involves jurisdiction is not alone

enough to support issuing a writ. Allstate Ins. Co. v. U.S. Dist. Court, 264 F.2d 38, 39 (6th Cir.

1959) (per curiam). Nor does the extra cost of unnecessary litigation support immediate review of

a pretrial order. See Lauro Lines s.r.l., 490 U.S. at 499. Indeed, the case cited by Teva for this

point stands against its position, noting that “this is not the type of uncorrectable damage sufficient

to merit issuance of a writ.” In re Impact Absorbent Techs., Inc., No. 96-3496, 1996 WL 765327,

at *2 (6th Cir. Dec. 18, 1996) (per curiam).

       Teva next argues that the district court clearly erred in deferring consideration of the

jurisdictional issue because it did not hold Plaintiffs to the proper evidentiary standard. It also

argues that the district court denied Teva due process by deferring a decision on personal

jurisdiction to trial, since—according to Teva—the jurisdictional facts are not intertwined with the

remaining facts of the case.

       In evaluating dismissal for lack of jurisdiction, the district court may base its decision on

written submissions alone, permit discovery in aid of the motion, or conduct an evidentiary hearing

on the motion. Serras v. First Tenn. Bank Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989). If
  Case: 1:17-md-02804-DAP Doc #: 2671 Filed: 09/25/19 3 of 4. PageID #: 417244
                                            No. 19-3835
                                                -3-

the motion is evaluated only on written submissions, the plaintiff must make a prima facie showing

that jurisdiction exists. Id. If, however, the motion is evaluated after discovery, at a hearing, or at

trial, the plaintiff must show by a preponderance of the evidence that jurisdiction exists. Id.

       The district court acknowledged that the preponderance standard applied and outlined the

applicable authority governing the parties’ personal jurisdiction arguments. It then reviewed the

facts, following the limited discovery permitted to the parties, and found there was evidence

supporting both parties’ positions.     Given this remaining factual dispute, the district court

concluded that its ruling should be deferred until trial, where Plaintiffs would carry the burden of

proving personal jurisdiction by a preponderance of the evidence. “Judicial resources may be more

efficiently deployed if the court holds but one hearing on the contested facts,” and so a district

court may, “[i]n many cases, . . . reserve all factual determinations on the issue [of personal

jurisdiction] for trial.” Id. at 1215. While this is most beneficial “where the disputed jurisdictional

facts are intimately intertwined with the parties’ dispute on the merits,” id., Teva has not shown

that the district court’s choice to defer its decision here was “clearly erroneous as a matter of law,”

Goetz, 531 F.3d at 457.

       The remaining factors—whether the district court made an oft-repeated error, ignored the

federal rules, or addressed a novel issue—also weigh against mandamus relief. First, even

assuming the district court committed error, Teva has made no showing that it is an oft-repeated

one. Second, far from ignoring the federal rules, the district court considered the motion to dismiss

and decided to defer further consideration of the evidence to trial. See Fed. R. Civ. P. 12(b)(2),

(i); Serras, 875 F.2d at 1213–14. Finally, the personal jurisdiction issues raised by Teva are not

novel. At its heart, Teva’s claim is largely based on its conclusion that the district court

misweighed the facts by crediting evidence from Plaintiffs that Teva believes it rebutted. While
  Case: 1:17-md-02804-DAP Doc #: 2671 Filed: 09/25/19 4 of 4. PageID #: 417245
                                           No. 19-3835
                                               -4-

Teva may ultimately be correct (and thus may be vindicated either at trial or on direct appeal), this

is not an exceptional case that supports the extraordinary relief of mandamus.

       The petition for a writ of mandamus is DENIED.

                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk
